ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} On October 6, 2005, the relator, Jessy Wilson, commenced this mandamus action against Judge John D. Sutula, to compel the judge to rule on a motion for arrest of judgment for lack of subject matter jurisdiction, which Wilson filed on September 28, 2005, in the underlying case, State of Ohio v. Jessy Wilson, Cuyahoga County Common Pleas Court Case No. CR-459733. For the following reason, this court dismisses the complaint sua sponte.
 {¶ 2} An inordinate amount of time has not elapsed to warrant mandamus to compel a ruling. Sup.R. 40(A) provides that motions shall be ruled upon within 120 days from the date of filing. Thus, a complaint in mandamus to compel a ruling on a motion which has been pending approximately a week is premature. State ex rel. Rodgers v. CuyahogaCounty Court of Common Pleas (1992), 83 Ohio App.3d 684, 615 N.E.2d 689
and State ex rel. Byrd v. Fuerst (July 12, 1991), Cuyahoga App. No. 61985.
 {¶ 3} Additionally, the relator failed to support his complaint with an affidavit "specifying the details of the claim" as required by Local Rule 45(B)(1)(a). State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077 and State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899.
 {¶ 4} Accordingly, the court dismisses the complaint for a writ of mandamus. Costs assessed against the relator. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Karpinski, P.J., concurs.
Corrigan, J., concurs.